Exhibit 10.8





RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the ______ day of _________, _______ (the “Grant Date”) by and between LKQ
Corporation, a Delaware corporation (the “Company”), and [[FIRSTNAME]]
[[LASTNAME]] (the “Key Person”).


Recitals


The Board of Directors of the Company is of the opinion that the interests of
the Company will be advanced by encouraging certain persons affiliated with the
Company, upon whose judgment, initiative and efforts the Company is largely
dependent for the successful conduct of the Company’s business, to acquire or
increase their proprietary interest in the Company, thus providing them with a
more direct stake in its welfare and assuring a closer identification of their
interests with those of the Company.


The Board of Directors of the Company is of the opinion that the Key Person is
such a person.


The Company desires to grant restricted stock units to the Key Person, and the
Key Person desires to accept such grant, all on the terms and subject to the
conditions set forth in this Agreement and set forth in the Company’s 1998
Equity Incentive Plan (the “Plan”). Any capitalized term used herein that is not
defined shall have the meaning of such term set forth in the Plan.


Covenants


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Grant of Restricted Stock Units. The Company hereby grants to the Key Person
and the Key Person hereby accepts from the Company [[SHARESGRANTED]] restricted
stock units (“RSUs”), on the terms and subject to the conditions set forth
herein and in the Plan (the “Award”).


2.Representation of the Key Person. The Key Person hereby represents and
warrants that the Key Person has been provided a copy of the Plan (which is also
filed publicly) and a prospectus describing the material terms of the Plan, and
is accepting the RSUs with full knowledge of and subject to the restrictions
contained in this Agreement and the Plan.


3.Vesting. The RSUs are subject to time-based vesting restrictions as follows: 
The Award shall vest with respect to ____ of the number of RSUs subject to the
Award (rounded to the nearest whole share) on ______________ and on each
six-month anniversary of _________________ (unless such date shall be a day on
which the U.S. stock exchanges are closed, in which case the vesting date shall
be extended to the next shall be converted into one share of common stock of the
Company.


4.Termination of Relationship. In the event a Key Person’s employment,
consulting arrangement or other affiliation with the Company and/or its
Subsidiaries is terminated for any reason other than death or Disability, all
RSUs of such Key Person that are unvested at the date of termination shall be
forfeited to the Company. In the event the Key Person’s employment, consulting
arrangement or other affiliation with the Company and/or its Subsidiaries is
terminated due to death or Disability, all RSUs of such Key Person shall
immediately become fully vested on the date of termination and all restrictions
shall lapse.


5.Change of Control. In the event of a Change of Control occurring after the
Grant Date, the Change of Control provisions of Article 14 of the Plan shall
apply to the RSUs.


6.Non-Transferability of RSUs. Except as expressly provided in the Plan or this
Agreement, prior to the expiration of the Vesting Period described in Section 3
with respect to an RSU, such RSU may not be sold, assigned, transferred, pledged
or otherwise disposed of, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process, except by will or
the laws of descent and distribution. Any attempted sale, assignment, transfer,
pledge or other disposition of any RSU prior to vesting shall be null and void
and without effect.






--------------------------------------------------------------------------------



7.Taxes. The Key Person shall be responsible for taxes due upon the vesting of
any RSU granted hereunder and upon any later transfer by the Key Person of any
share of common stock of the Company received upon the vesting of an RSU.


8.Payroll Authorization.  In the event that the Key Person does not make an
arrangement acceptable to the Company to pay to the Company the tax withholding
obligation due upon vesting of an RSU or in the event that the Key Person does
not pay the entire tax withholding obligation due upon vesting of an RSU, the
Key Person authorizes the Company to collect the amount due through a payroll
withholding or to direct a broker to sell a sufficient number of the Key
Person’s shares of common stock of the Company to satisfy such obligation (and
any related brokerage fees) and to remit to the Company from the proceeds of
sale the amount due.  In the event that the Key Person pays more than the tax
withholding obligation due upon vesting of an RSU, the Key Person authorizes the
Company to return the excess payment through the Key Person’s payroll.


9.No Rights as a Stockholder. Prior to the vesting of any RSU, the Key Person
has no rights with respect to the share of common stock issuable to him upon
such vesting, shall not be treated as a stockholder, and shall not have any
voting rights or the right to receive any dividends with respect to the RSU or
such share of common stock.


10.Notices. Any notices required or permitted hereunder shall be sent using any
means (including personal delivery, courier, messenger service, facsimile
transmission or electronic transmission), if to the Key Person, at the address
set forth below or such other address as the Key Person may designate in writing
to the Company or to the Key Person’s home address if no other address has been
provided to the Company, and, if to the Company, at the address of its
headquarters in Chicago, Attention: General Counsel, or such other address as
the Company may designate in writing to the Key Person. Such notice shall be
deemed duly given when it is actually received by the party for whom it was
intended.


11.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


12.Amendment or Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.


13.Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Key
Person and the Key Person’s executors, administrators, personal representatives
and heirs. In the event that any part of this Agreement shall be held to be
invalid or unenforceable, the remaining parts hereof shall nevertheless continue
to be valid and enforceable as though the invalid portions were not a part
hereof.


14.Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings relating to such subject
matter; provided, however, the parties acknowledge that the Confidentiality,
Non-Competition and Non-Solicitation Agreement entered into between the parties
hereto on the date hereof is not superseded by this Agreement and is an
obligation of the parties hereto in addition to Section 17 hereof.


15.Governing Law and Venue. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
giving effect to principles and provisions thereof relating to conflict or
choice of laws. Any and all actions concerning any dispute arising hereunder
shall be filed and maintained only in a state or federal court sitting in the
County of Cook, State of Illinois. The parties specifically consent and submit
to the jurisdiction of such court.


16.Incorporation of Terms of Plan. The terms of the Plan are incorporated herein
by reference and the Key Person’s rights hereunder are subject to the terms of
the Plan to the extent they are inconsistent with or in addition to the terms
set forth herein. The Key Person hereby agrees to comply with all requirements
of the Plan.


17.Non-Competition and Confidentiality. (a) Notwithstanding any provision to the
contrary set forth elsewhere herein, the RSUs, the shares of common stock of the
Company underlying the RSUs, or any proceeds received by the Key Person upon the
sale of shares of common stock of the Company underlying the RSUs shall be
forfeited by the Key Person to the Company without any consideration therefore,
if the Key Person is not in compliance, at any time during the period commencing
on the Grant Date and ending nine months following the termination of the Key
Person’s



--------------------------------------------------------------------------------



affiliation with the Company and/or its Subsidiaries, with all applicable
provisions of the Plan and with the following conditions:


(i)    the Key Person shall not directly or indirectly (1) be employed by,
engage or have any interest in any business which is or becomes competitive with
the Company or its Subsidiaries or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company or its Subsidiaries, (2) induce any
customer of the Company or its Subsidiaries to patronize such competitive
business or otherwise request or advise any such customer to withdraw, curtail
or cancel any of its business with the Company or its Subsidiaries, or (3) hire
or solicit for employment any person employed by the Company or its
Subsidiaries; provided, however, that this restriction shall not prevent the Key
Person from acquiring and holding up to two percent of the outstanding shares of
capital stock of any corporation which is or becomes competitive with the
Company or is or becomes otherwise prejudicial to or in conflict with the
interests of the Company if such shares are available to the general public on a
national securities exchange or in the over-the-counter market; and


(ii)    the Key Person shall not use or disclose, except for the sole benefit of
or with the written consent of the Company, any confidential information
relating to the business, processes or products of the Company. Nothing in this
Agreement, however, prohibits Employee from reporting violations of law or
regulation to any government agency, or cooperating with the EEOC, the
Securities and Exchange Commission, the Department of Justice, or any other
government agency.


(b) The Company shall notify in writing the Key Person of any violation by the
Key Person of this Section 17. The forfeiture shall be effective as of the date
of the occurrence of any of the activities set forth in (a) above. If the shares
of common stock of the Company underlying the RSUs have been sold, the Key
Person shall promptly pay to the Company the amount of the proceeds from such
sale. The Key Person hereby consents to a deduction from any amounts owed by the
Company to the Key Person from time to time (including amounts owed as wages or
other compensation, fringe benefits or vacation pay) to the extent of the
amounts owed by the Key Person to the Company under this Section 17. Whether or
not the Company elects to make any set-off in whole or in part, the Key Person
agrees to timely pay any amounts due under this Section 17. In addition, the
Company shall be entitled to injunctive relief for any violation by the Key
Person of subsection (a)(i) or (ii) of this Section 17.
18.Hedging Positions.  The Key Person agrees that, at any time during the
Vesting Period, the Key Person shall not (i) directly or indirectly sell any
equity security of the Company if the Key Person does not own the security sold,
or if owning the security, does not deliver it against such sale within 20 days
thereafter; or (ii) establish a derivative security position with respect to any
equity security of the Company that increases in value as the value of the
underlying equity decreases (including but not limited to a long put option and
a short call option position) with securities underlying the position exceeding
the underlying securities otherwise owned by the Key Person.  In the event the
Key Person violates this provision, the Company shall have the right to cancel
the Award.


19.Code Section 409A. The RSUs are intended to be exempt from (or in the
alternative to comply with) Code Section 409A. This Agreement will be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Code Section 409A, consistent with Section 18.6 of the Plan.


20.Clawback. The Award and all amounts and benefits received or outstanding
under the Plan shall be subject to potential clawback, cancellation, recoupment,
rescission, payback, reduction or other similar action in accordance with the
terms and conditions of any applicable Company clawback or similar policy or any
applicable law related to such actions, as may be in effect from time to time.
The Key Person’s acceptance of the Award constitutes the Key Person’s
acknowledgement of and consent to the Company’s application, implementation and
enforcement of any applicable Company clawback or similar policy that may apply
to the Key Person, whether adopted before or after the Grant Date, and any
provision of applicable law relating to clawback, cancellation, recoupment,
rescission, payback or reduction of compensation, and the Key Person’s agreement
that the Company may take such actions as may be necessary to effectuate any
such policy or applicable law, without further consideration or action.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.




LKQ CORPORATION                
        
By:                                     
Name:            
Title:            



--------------------------------------------------------------------------------



                            


KEY PERSON


By: __________________________                        
Name: _______________________
Address:______________________
_____________________________



